Case 1:18-cv-05680-LDH-SJB Document 59-1 Filed 02/17/20 Page 1 of 8 PageID #: 546




                              EXHIBIT A
Case 1:18-cv-05680-LDH-SJB Document 59-1 Filed 02/17/20 Page 2 of 8 PageID #: 547



 Response to Exhibit A of Defendant Donegan’s Selected Excerpts:

 Stephen Elliott, Jones Inn (1998)

 Amazon Description:

 Jones Inn is about thieves, hustlers, con men, and beautiful junkies. Same old story, same old
 nothing. Forget Trainspotting, forget Ginsberg. This is a street level crawl through sewers, juvie
 homes, wet dime bag love, short term Chicago squats, and long term slow motion suicides. Tyrell,
 Scales, sunny, Mary and Paul. five best friends, five pretty losers going down into the hole. Going
 down hard, going down mean. And when the ride was all over, every memory would be just
 another old bruise.
 https://www.amazon.com/Jones-Inn-Stephen
 Elliot/dp/0964602725/ref=sr_1_fkmr0_1?keywords=Stephen+Elliott%2C+Jones+Inn+%281998
 %29&qid=1581976720&s=books&sr=1-1-fkmr0

 Context of Excerpt:

     •   Jones Inn was a short novel published by Boneyard Press, a comic book publisher.
         Virtually nobody has read this book, in fact they misspelled Stephen Elliott’s name, instead
         spelling it as Steve Elliot.
     •   This is a book about Paul’s journey through addiction and redemption. He does meet some
         rough characters along the way and hears their stories, but this is not a book about sex, this
         is a book about drugs and many of the characters are homeless.
     •   There is very little about sex in this book. Jones Inn is a completely unknown work. Of all
         the examples only one of them is even from the main character, on page 42, when he is
         fantasizing about his therapist from when he was younger.
     •   Nobody would read this book and think that topics relative to MeToo, i.e. Sexual power
         dynamics in the workplace, feminism, etc. were primary. Like in virtually every example
         the Defendant makes the mistake of conflating a mention of consent with the actual thrust
         and point of the work.

 Stephen Elliott, A Life Without Consequences (2001)

 Amazon Description:

 A Life Without Consequences is a semi-biographical novel from emerging author Stephen Elliott.
 His novel traces the fate of Paul, a boy whose mother has died and who runs away from a violent
 father. The book follows Paul from living on the streets of Chicago to passing through juvenile
 institutions and a state system that is primarily programmed for failure. There, he meets Tanya and
 they fall in love, but they are young and are separated after a failed attempt to escape the institution.
 Paul battles through the violent system all the while battling his own rapidly budding adolescence.
 But as he turns sixteen he starts to come to terms with his own path, not as an adult, but as a scared
 child and we see that Paul’s emotions that we think of as anger are actually the determination to
 take control of his future. While the characters are fictional, they are representative of many and
 we realize the fragility of childhood and the burden on the children who have nowhere else to go.

                                                    1
Case 1:18-cv-05680-LDH-SJB Document 59-1 Filed 02/17/20 Page 3 of 8 PageID #: 548



 https://www.amazon.com/Life-Without-Consequences-Stephen-
 Elliott/dp/0967370175/ref=sr_1_1?keywords=Stephen+Elliott%2C+A+Life+Without+Conseque
 nces+%282001%29&qid=1581976759&s=books&sr=1-1

 Context of Excerpt:

    •   A Life Without Consequences is a first-person story about Paul’s journey as a ward of the
        state through the juvenile detention system and Chicago group homes from the age of 14
        to 18.
    •   The first example, page 35, is a 14-year-old girl flirting with a 14-year-old boy. The girl is
        taking the initiative.
    •   Second example, page 99, Paul’s friend tells him when they ran away and hitchhiked across
        the country, he was molested by the truck driver. Again, like in all these examples, just
        because sexual abuse is mentioned in a book, it doesn’t make it a book about sexual abuse.
        Also, the MeToo movement is peripherally worried, at best, about homeless boys molested
        by older men.
    •   Page 103, third example, a 14-year-old girl recalling that she was raped, violently, by her
        uncle. This is backstory of a character, and not what the book is about.

 Stephen Elliott, What it Means to Love You (2002)

 Amazon Description:

 In the underworld of Chicago's Halsted Street, a red-light district littered with the homeless,
 runaways, and the lost, three lives converge in an explosive triangle of love, revenge, and betrayal.
 Lance, a brutal addict in love with Brooke, a seventeen-year-old prostitute, trades on his beauty in
 male strip clubs to support his habit. Anthony, whose motives for dancing are more complex, but
 equally self-destructive, offers Brooke a way out of her life on the street - but is not sure he can
 leave himself. In confronting each other, the two men must confront the demons which have
 driven them to Brooke, the street, and each other. https://www.amazon.com/What-Means-Love-
 StephenElliott/dp/1931561184/ref=sr_1_fkmr0_1?keywords=Stephen+Elliott%2C+What+it+Me
 ans+to+Love+You+%282002%29&qid=1581976822&s=books&sr=1-1-fkmr0

 Context of Excerpt:

    •   What It Means to Love You is a book primarily about male strippers stripping for men.
    •   The examples given are examples of violence, but the book is almost entirely about straight
        males stripping in gay clubs.

 Stephen Elliott, Politically Inspired (2003)

 Amazon Description:

 Presents a collection of short stories inspired by the change in the political landscape after
 September, 11, 2001, by such authors as Anne Ursu, Keith Knight, Mark Lee, and Brian Gage Von
 Do.

                                                  2
Case 1:18-cv-05680-LDH-SJB Document 59-1 Filed 02/17/20 Page 4 of 8 PageID #: 549



 https://www.amazon.com/Politically-Inspired-Stephen-
 Elliott/dp/1931561583/ref=sr_1_fkmr0_1?keywords=Stephen+Elliott%2C+Politically+Inspired+
 %282003%29&qid=1581976848&s=books&sr=1-1-fkmr0

 Context of Excerpt:

    •   Again, here there is one example given, from the introduction of a book containing a
        collection of stories. The book itself is a collection of stories, fiction inspired by current
        political events after September 11th.

 Stephen Elliott, Happy Baby (2004)

 Goodreads.com Description [Amazon Description unavailable]:

 Some stories begin with happy-ever-after...HAPPY BABY is the story of Theo, once the
 eponymous happy baby, but later an orphan in foster care and now a grown man living in
 California. Haunted by memories of neglect, abandonment and abuse, Theo returns to Chicago
 where he lived as a troubled adolescent, to track down an old girlfriend. Told in reverse order, this
 is an edgy and powerful novel, chilling in its portrayal of a life slowly yet systematically
 disintegrating. https://www.goodreads.com/book/show/253969.Happy_Baby

 Context of Excerpt:

    •   Happy Baby is a novel filled with sexual violence and the aftereffects. The main character,
        Theo, learns to associate abuse with affection. But Theo was sexually molested when he
        was 14 in a juvenile detention center by one of the guards. He grows up and seeks abusive
        relationships with women, where he is the one being abused. None of it is work-related.
        And the MeToo movement is not particularly concerned with men being abused by their
        girlfriends in consensual relationships.
    •   The character Theo is engaging in what is known in the BDSM community as consensual
        non-consent. He’s consenting to be in a pretend non-consensual situation. Even if there is
        a mention of consent in the consensual BDSM exchange, no one would read 2004’s Happy
        Baby and think of it as a book relevant to the MeToo movement, and, notably, the
        protagonist and victim of childhood abuse is a man.

 Stephen Elliott, Looking Forward to It: Or, How I Learned to Sop Worrying and Love the
 American Electoral Process (2004)

 Amazon Description:

 Stephen Elliott does not know what to think of American voters, this year's desperate and heated
 run for presidency, or the legitimacy of the political system. He doesn't know whether to love John
 Kerry or try to love Howard Dean or try, simply, to get excited about Politics. But what he does
 know is that most Americans are as confused, taxed and broken-hearted as he is.



                                                  3
Case 1:18-cv-05680-LDH-SJB Document 59-1 Filed 02/17/20 Page 5 of 8 PageID #: 550



 Looking Forward To It is the chronicle of one ordinary fellow's skeptical -- and hilarious --
 journey through the election process. It is on the campaign trail that he will meet washed-out
 campaign managers, idealistic publicists, corrupt journalists, world-weary auditorium janitors,
 recovering drug addicts, and, of course, politicians. His report documents a journey into the
 center of "the thing", our country, where Americans high and low come together to participate in
 the most profound gesture of democracy: the election. https://www.amazon.com/Looking-
 Forward-Worrying-American
 Electoral/dp/0312424159/ref=sr_1_fkmr0_1?keywords=Stephen+Elliott%2C+Looking+Forward
 +to+It%3A+Or%2C+How+I+Learned+to+Sop+Worrying+and+Love+the+American+Electoral
 +Process+%282004%29&qid=1581970667&s=books&sr=1-1-fkmr0

 Context of Excerpt:

    •   Looking Forward To It is a 300 page memoir of the 2004 presidential election. It’s Mr.
        Elliott’s first non-fiction book. The defense only gives one example here, a friend of Mr.
        Elliott’s making an off-color rape joke. Obviously, this does not make the book relevant to
        the MeToo movement.

 Stephen Elliott, My Girlfriend Comes to the City and Beats Me Up (2006)

 Amazon Description:

 This blistering new collection from literary rising star Stephen Elliott demonstrates once again
 why his books have been praised as “graceful,” “soaring,” and “fearless.” As with all of Elliott’s
 work, these stories have the raw ring of truth filtered through the author’s downbeat-poetic
 sensibility. My Girlfriend Comes to the City and Beats Me Up follows the narrator on a dizzying
 ride through past and present, from a group home for troubled adolescents in Chicago where he
 loses his virginity to shooting galleries and homeless encampments in San Francisco where he
 searches for deeper and darker thrills. In “Other Desires,” a flood of unsettling memories
 backgrounds the narrator’s involvement with a loose-knit family of lost souls. “Tears” explores
 the disturbing complexities of an S/M Internet hook-up. Several of the stories feature the enigmatic
 Eden, the narrator’s polyamorous mistress. With My Girlfriend, Elliott confirms his status as a
 major young writer of a kind of literary fiction that recalls the work of Genet and Bukowski.
 https://www.amazon.com/My-Girlfriend-Comes-City-
 Beats/dp/1573442550/ref=sr_1_fkmr0_1?keywords=Stephen+Elliott%2C+My+Girlfriend+Com
 es+to+the+CIty+and+Beats+Me+Up+%282006%29&qid=1581970769&s=books&sr=1-1-fkmr0

 Content of Excerpt:

    •   My Girlfriend is a collection of short erotica, some non-fiction and some fiction. All of
        them from the perspective of the male submissive in a BDSM context. While it’s true the
        character muses over the meaning of consent in the context of consensual BDSM
        encounters, this 2006 collection is not a book about the MeToo movement.
    •   Writing about sex, or pondering the meaning of consent, does not automatically make a
        book about MeToo.


                                                  4
Case 1:18-cv-05680-LDH-SJB Document 59-1 Filed 02/17/20 Page 6 of 8 PageID #: 551



 Stephen Elliott, The Adderall Diaries: A Memoir (2009)

 Amazon Description:

 In this groundbreaking memoir, Stephen Elliott pursues parallel investigations: a gripping
 account of a notorious San Francisco murder trial, and an electric exploration of the self.
 Destined to be a classic, The Adderall Diaries was described by The Washington Post as "a
 serious literary work designed to make you see the world as you've never quite seen it before."
 https://www.amazon.com/Adderall-Diaries-Memoir-Stephen-
 Elliott/dp/1555975704/ref=sr_1_1?keywords=Stephen+Elliott%2C+The+Adderall+Diaries%3A
 +A+Memoir+%282009%29&qid=1581970868&s=books&sr=1-1

 Context of Excerpt:

    •   The Adderall Diaries is a true crime memoir.
    •   The first example, page 51-52, is two grown men remembering when one of them was
        molested by a male trucker.
    •   The second example is page 93, and mentions workplace harassment, but it’s a false claim
        of workplace harassment where the female character is making it up to threaten the male
        character. MeToo is not interested in examples of women making false accusations. If
        anything, this is a great example of how this book is not related to MeToo.
    •   The third example, page 147, is an example of consensual non-consent mentioned earlier.
        A common BDSM term describing Consensual relationships.
    •   The fourth example, page 186-187, is another example of someone lieing about being raped
        as a child, this time Sean Sturgeon, a side character who makes up stories of murder,
        violence, and sexual assault. He is not the main character of the book, which is a memoir.

 Eric Martin & Stephen Elliott, Donald (2011)

 Amazon Description:

 As America’s most infamous former Secretary of Defense lies poised to unleash his wistful
 recollections and rewriting of the war on terror, authors Eric Martin and Stephen Elliott humbly
 submit their take to the historical record: Donald.

 What would happen if Donald Rumsfeld, former defense secretary and architect of the war on
 terror, was abducted at night from his Maryland home, held without charges in his own prison
 system, denied a trial, and kept in a place where no one could find him, beyond the reach of the
 law? Donald is a high-wire allegory that answers this question, in equal parts breakneck thriller
 and gradual descent into madness. But it is also a novel rooted in the harrowing stories of real
 people caught in America’s military campaigns. And while there are those who would try to
 convince us that war is full of uncertainty of knowns and unknowns Donald reminds us that there
 remain things, we know to be wrong.
 https://www.amazon.com/Donald-Eric-Martin/dp/1936365251



                                                5
Case 1:18-cv-05680-LDH-SJB Document 59-1 Filed 02/17/20 Page 7 of 8 PageID #: 552



 Context of Excerpt:

     •   A co-written novel with Eric Martin based on the life of Donald Rumsfeld.

 Elliott, Sometimes I Think About It: Essays (2017)

 Amazon Description:

 In Sometimes I Think About It, Stephen Elliott gathers personal essays, reportage, and profiles
 written over fifteen years to tell a powerful story about outsiders and underdogs.

 Moving from the self to the civic, the book begins with a series of essays that trace Elliott’s
 childhood with an abusive and erratic father, his life on the streets as a teenager, and his growing
 interest in cross-dressing and masochism. These stories, which range from a comic portrait of a
 week spent hosting his younger brother to a brutal depiction of depression, provide a context for
 the essays that follow.

 Stepping out into the world, Elliott tells of a man who loses his family in a rock slide in Southern
 California, explores the vexing realities of life in Palestine, and paints a chilling picture of a young
 man caught in the prison-industrial complex. The last section, “The Business of America Is
 Business,” shows Elliott’s abiding interest in the spectacle of money in America, from pop music
 to pornography to publishing, and it concludes with an off-kilter account of the tech industry’s
 assault on West Los Angeles.

 Building on the extraordinary storytelling that characterized his breakout book, The Adderall
 Diaries, Elliott’s search for dignity and happiness leads him to tell with great sympathy the stories
 of those who are broken and seek to be whole. https://www.amazon.com/Sometimes-I-Think-
 About-
 Essays/dp/1555977758/ref=sr_1_fkmr0_1?keywords=Elliott%2C+Sometimes+I+Think+About+
 It%3A+Essays+%282017%29&qid=1581971048&s=books&sr=1-1-fkmr0

 Context of Excerpts:

 Rather than continuing to rebut point by point, we would like to point out here that the defense is
 being disingenuous with these selections in particular. Almost always when Mr. Elliott is writing
 about sex he’s writing from a male submissive perspective, which appears to be the furthest
 perspective from the MeToo movement. Continually through this exhibit the defense pulls a quote
 or two where a character mentions sexual consent but takes it out of context and doesn’t bother to
 answer what the main point of the essay or book is. Often these quotes come from peripheral
 characters telling their stories as an aside.

 It’s absurd to portray Mr. Elliott as an author concerned with MeToo. Out of eight (8) books he
 almost never writes of situations where a woman is being controlled sexually by a man, and when
 he does it’s usually as an aside and never involved the primary character. He also never writes
 about issues of feminism, which is noticeably absent in his work despite heavy political themes.


                                                    6
Case 1:18-cv-05680-LDH-SJB Document 59-1 Filed 02/17/20 Page 8 of 8 PageID #: 553



 Stephen Elliot has never been an author of concern to the MeToo movement.

 Furthermore, we reject the defense quoting from sources other than Mr. Elliott. When for example,
 a journalist refers to Mr. Elliott as a literary rock star to make her article seem more important, but
 whether it’s true is another matter. Despite writing eight (8) books, Mr. Elliott has never been
 reviewed in The New Yoker and only one of his books was given a full review in the New York
 Times. Further, seven of the eight books were published on small presses. He is in no way a
 prominent figure of the MeToo movement.




                                                   7
